DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 15-16 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only. Here, claim 15 recites “a device (10) according to claims 11 to 14” in line 3. Such recitation is an improper dependent claim. Furthermore claim 14 depends from claim 15. Therefore, the claims 15-16 have not been further treated on the merits. See MPEP § 608.01(n).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the broad recitation “delivering a fluid”, and the claim also recites “in particular a cleaning, care or disinfecting fluid for hands” which is the narrower statement of the range/limitation. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 1 recites “a container (20)” in line 4. The claim then goes on to recite “a pump and metering unit (20)” in line 7. While the applicant is permitted to use reference numbers in parenthesis for claim limitations, such references must also follow proper antecedent basis. Here, the claim attempts to refer to both the container and the pump and metering unit with reference number 20. This is improper and therefore, the claim is indefinite. 
Claim 9 recites “the readout unit (82) and/or the second camera (86)” in line 2. Claim 9 depends from claim 7 which does not recite “a readout unit (82)” and “a second camera (86)”. Therefore, there is insufficient antecedent basis for these limitations. Appropriate correction is required.
Claim 12 recites “the cavity (18)” in lines 3 and 5. Claim 12 depends from claim 1 which recites “a cavity (14)”. While the applicant is permitted to use reference numbers in parenthesis for claim limitations, such references must also follow proper antecedent basis. Here, the claim does not follow the proper reference number for “a cavity”. This is improper and therefore, the claim is indefinite.
Claim 13 recites “the drive unit (48)” in line 2. Claim 13 depends from claim 1 which does not recite “a drive unit (48)”. Therefore, there is insufficient antecedent basis for these limitations. Appropriate correction is required.
Claim 13 also recites “an ultrasonic sensor (52)” and “a proximity sensor (52)” in lines 3-4. While the applicant is permitted to use reference numbers in parenthesis for claim limitations, such references must also follow proper antecedent basis. Here, the claim attempts to refer to both an ultrasonic sensor and a proximity sensor with reference number 52. This is improper and therefore, the claim is indefinite. 
Claims 2-8, 10-11, and 14 are also rejected under the same grounds for being dependent on claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartley et al. (“Hartley” hereinafter) (US PG PUB 2015/0199883).
Regarding claim 1, Hartley discloses a device (item 100, figure 1) for delivering a fluid, comprising:
a housing (paragraph [0041]), which
encloses a cavity (a housing will inherently have a cavity) into which a container (reservoir, paragraph [0024]) for holding the fluid can be installed, and 
forms an outer housing surface, 
a pump and metering unit (paragraph [0024]),
which can be connected or is connected to the housing (paragraph [0024]),
which can be connected to the container in a detachable manner (paragraph [0024]), and 
with which the fluid can be pumped out of the container and delivered (paragraph [0024]),
comprises a monitoring unit (item 102, figure 1, paragraphs [0021-0024]) with which device-related and/or user-related data can be collected and stored, and 
a display (item 108, paragraph [0023]) interacting with the monitoring unit for entering and displaying the user-related data and/or the device-related data.
Regarding claim 3, Hartley discloses a number of light sources which emit ultraviolet radiation are arranged on the outer housing surface (paragraphs [0014], [0039]).
Regarding claim 4, Hartley discloses that the device comprises at least one UV sensor (item 506, figure 5, paragraph [0039]) for registering the ultraviolet rays reflected by the hands of a user.
Regarding claim 5, Hartley discloses at least one first camera (item 506, figure 5, paragraph [0039]) is arranged on the outer housing surface.
Regarding claim 6, Hartley discloses that the device has a user identification device (paragraphs [0010], [0021], [0025], [0029]) with which the identity of the user of the device can be established.
Regarding claim 7, Hartley discloses that the user identification device has a readout unit for reading out an RFID transponder (paragraphs [0029-0031]).
Regarding claim 8, Hartley discloses the user identification device comprises a second camera (paragraph [0031]).
Regarding claim 9, Hartley discloses that the readout unit and/or the second camera are arranged in the display (paragraphs [0031], [0041], the components can be located inside or on the housing or proximate or integrated with the display).
Regarding claim 10, Hartley discloses that a number of keypads (item 312, figure 3, paragraph [0033]) is arranged in the display (item 306, figure 3, paragraph [0033]), each keypad being assigned to a specific activity related to a disinfection process (paragraph [0033]).
Regarding claim 11, Hartley discloses that the device comprises a transmitting and receiving unit (item 310, figure 3, paragraph [0035]) for data exchange with external units.
Regarding claim 12, Hartley discloses that the device comprises - a level sensor (item 308, figure 3, paragraph [0034]) for determining the level of the fluid in the cavity (through tracking usage of dispenser and determining the level of remaining fluid in the reservoir, paragraph [0034]).
Regarding claim 13, Hartley discloses a drive unit (paragraphs [0024], [0027], the proximity sensor detects a user and actuates the dispenser to dispense sanitizing fluid) can be activated by means of a motion sensor (item 104, figure 1, paragraph [0021]) that can be triggered in a contactless manner and the motion sensor is designed as a proximity sensor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hartley (US PG PUB 2015/0199883) in view of Winings et al. (“Winings” hereinafter) (US PN 5,695,091).
Regarding claim 2, Hartley teaches an IR proximity detector arranged on the dispenser as discussed in detail above but does not explicitly teach an ultrasonic sensor arranged on the outer housing surface.
Winings teaches another automated dispenser comprising an ultrasonic signal emitter to detect a user or an object (column 3, lines 20-26). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Hartley as taught by Winings to have provided an ultrasonic sensor to form a proximity detector to sense a user’s presence. Such ultrasonic sensor would work in the same manner as the original proximity sensor of Hartley and one of ordinary skill in the art would look to either devices to accomplish the goal of detecting a user.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hartley (US PG PUB 2015/0199883) in view of Santoro et al. (“Santoro” hereinafter) (US PN 9,700,181).
Regarding claim 14, Hartley teaches the invention as discussed in above but does not explicitly teach that the outer housing surface is designed as an antibacterial surface.
Santoro teaches another dispenser assembly comprising a handle of a dispenser that is made of a sanitizing member such as an antibacterial coating or material (column 11, lines 64-column 12, lines 1-2).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Hartley as taught by Santoro to change the material of the housing surface by providing an antibacterial coating or material to improve the device. Such improvement ensures that the housing of the dispenser remains in a sanitary condition during its use and further prevents spread of germs and infection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754